    Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 1 of 15




              In the United States District Court
              for the Southern District of Georgia
                       Waycross Division

    CONNIE JO MORRIS and JOHNNY
    MORRIS,

         Plaintiffs,                               No. 5:20—CV-32

         v.

    WAL-MART STORES EAST, LP;
    WAL-MART STORES EAST, LP,
    D/B/A WAL-MART SUPERCENTER
    #593; WALMART INC F/K/A
    WAL-MART STORES, INC.,

         Defendants.

                                    ORDER

        Before the Court is Defendants’ Motion for Summary Judgment

(the “Motion”).        Dkt. No. 29.      For the reasons stated below,

Defendants’ Motion is DENIED.

                              I.    BACKGROUND 1

        This case arises from a trip and fall in the parking lot of

a Walmart store.       On the afternoon of February 6, 2018, Plaintiff

Connie Jo Morris (“Mrs. Morris”) went to her regular Walmart store



1 The Court takes Defendants’ Statement of Undisputed Material Facts as true
where Plaintiff either admits those facts or fails to cite to the record when
disputing them. See S.D. Ga. L.R. 56.1; Fed. R. Civ. P. 56(c)(1), (e); see
also Scott v. Rite Aid of Ga., Inc., 918 F. Supp. 2d 1292 (M.D. Ga. 2013)
(deeming defendant’s statement of material facts as admitted where plaintiff
failed to “specifically controvert Defendant’s facts by specific citation to
the record”).
 Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 2 of 15



at 1450 Bowens Mill Road, SE, in Douglas, which is in Coffee

County, Georgia.     Dkt. No. 29-5 ¶¶ 1, 10.        It was a clear day.

Dkt. No. 26-1 at 6.        Mrs. Morris usually parked closer to the

grocery entrance of this Walmart, but because there were no parking

spots in that area on this day, she parked between the two

entrances.     Id. at 7.     Mrs. Morris went inside to go shopping,

retrieved a shopping cart, shopped for and purchased several items,

and then unloaded her cart into her vehicle.         Id.; Dkt. No. 29-5

¶ 2.    Mrs. Morris then returned her cart to the closest shopping

cart corral in the parking lot by pushing the cart into the corral

and stepping inside.       Dkt. No. 29-5 ¶¶ 2, 3.    Mrs. Morris had no

difficulty getting her shopping cart inside of the cart corral.

Id. ¶ 4.     After returning her cart, Mrs. Morris turned around to

exit the corral, but as she exited, she tripped and fell over a

metal bar or strap that lay across the ground on the open end of

the corral (the “base plate”).      Id. ¶¶ 6, 7.    Mrs. Morris believes

the toe of her left boot hit the base plate, which caused her to

fall to the ground.    Id. ¶ 6.   Mrs. Morris claims to have suffered

injuries to her left hip and neck as a result of the fall.            Dkt.

No. 26-1 at 17–18.

       On February 3, 2020, Mrs. Morris and her husband, Johnny

Morris, filed this suit in the Superior Court of Coffee County,

Georgia against three entities: Wal-Mart Stores East, LP; Wal-Mart

Stores East, LP, D/B/A Wal-Mart Supercenter #593; and Walmart Inc


                                    2
    Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 3 of 15



F/K/A Wal-Mart Stores, Inc. Dkt. No. 1-1 at 4. 2 Plaintiffs brought

two counts against Defendants: Mrs. Morris’s claim for negligence

and Mr. Morris’s claim for loss of consortium.                    Id. at 8, 10.

Plaintiffs specifically contend that Defendants were negligent for

“fail[ing] to use reasonable care in the upkeep and maintenance”

of the shopping cart corral; “fail[ing] to inspect and keep the

shopping cart corral free from defects and conditions rendering

[it] unsafe”; and “fail[ing] to warn [Mrs. Morris] of the unsafe

conditions” of the corral.          Id. at 9–10.      Defendants removed the

action to this Court on March 5, 2020 on the basis of diversity

jurisdiction.      Dkt. No. 1 at 1.

        On December 1, 2020, Plaintiffs moved for sanctions against

Defendants under Federal Rule of Civil Procedure 38(a)(3)(B)(iv),

maintaining that Defendants spoliated critical evidence by having

the subject cart corral removed and destroyed.              Dkt. No. 25 at 1.

Defendants responded in opposition, dkt. no. 26, and the Magistrate

Judge ultimately denied Plaintiffs’ motion for sanctions, dkt. no.

48.      Defendants filed the subject motion for summary judgment,

dkt. no. 29, on February 10, 2021.           The next day, Defendants filed

a motion to exclude the testimony of Plaintiffs’ expert, Jeffrey

Gross.      Dkt. No. 31.       Plaintiffs responded in opposition to the

motion     to   exclude   on    March   4,   2021,   and   then    responded   in


2 Defendants maintain that the only named Defendant should be Wal-Mart Stores
East, LP, because it “was the entity involved in the day-to-day operation of
the Walmart store at issue.” Dkt. No. 1 at 1.


                                         3
 Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 4 of 15



opposition to the motion for summary judgment on March 10, 2021.

Dkt. Nos. 36, 38.   Defendants replied to both responses.       Dkt. No.

43 (motion to exclude expert testimony); Dkt. No. 44 (summary

judgment motion).    The Magistrate Judge granted Defendants’ motion

to exclude Mr. Gross’s testimony, ruling that his opinions were,

inter alia, unreliable and unhelpful to the trier of fact.            Dkt.

No. 46.   The Court held a hearing on the subject motion for summary

judgment on June 15, 2021.      The Motion has been fully briefed and

is now ripe for review.

                          II.   LEGAL STANDARD

     Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A dispute is “genuine” where the evidence would allow “a

reasonable jury to return a verdict for the nonmoving party.”

FindWhat Inv. Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A fact is “material” only if it “might affect the outcome

of the suit under the governing law.” Id. (quoting Anderson, 477

U.S. at 248). Factual disputes that are “irrelevant or unnecessary”

are not sufficient to survive summary judgment. Anderson, 477 U.S.

at 248.

     The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact. See Celotex Corp.


                                    4
 Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 5 of 15



v. Catrett, 477 U.S. 317, 323 (1986). The movant must show the

court that there is an absence of evidence to support the nonmoving

party’s case. See id. at 325. If the moving party discharges this

burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist. See Anderson, 477 U.S. at 257.

     The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant “may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was ‘overlooked or ignored’ by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)). Second, the nonmovant “may come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency.” Id.

at 1117. Where the nonmovant attempts to carry this burden with

nothing more “than a repetition of his conclusional allegations,

summary judgment for the [movant is] not only proper but required.”

Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir. 1981) (citing

Fed. R. Civ. P. 56(e)).




                                    5
 Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 6 of 15



                            III. DISCUSSION

     In Georgia, a plaintiff-invitee must prove two things to

recover for injuries sustained in a trip-and-fall action: “(1)

that the defendant had actual or constructive knowledge of the

hazard; and (2) that the plaintiff lacked knowledge of the hazard

despite the exercise of ordinary care due to actions or conditions

within the control of the owner/occupier.”             Robinson v. Kroger

Co., 493 S.E.2d 403, 414 (Ga. 1997); see also O.C.G.A. § 51-3-1

(Georgia   premises   liability   statute).     “The    true   basis   of   a

proprietor’s liability for personal injury to an invitee is the

proprietor’s superior knowledge of a condition that may expose the

invitees to an unreasonable risk of harm.”        Cocklin v. JC Penney

Corp., 674 S.E.2d 48, 51 (Ga. Ct. App. 2009) (quoting Hannah v.

Hampton Auto Parts, Inc., 506 S.E.2d 910, 912 (Ga. Ct. App. 1998)).

The Supreme Court of Georgia has cautioned members of the judiciary

that:

        the “routine” issues of premises liability, i.e., the
        negligence of the defendant and the plaintiff, and the
        plaintiff’s lack of ordinary care for personal safety
        are generally not susceptible of summary adjudication,
        and that summary judgment is granted only when the
        evidence is plain, palpable, and undisputed. . . . [A]n
        invitee’s failure to exercise ordinary care is not
        established as a matter of law by the invitee’s
        admission that he did not look at the site on which he
        placed his foot or that he could have seen the hazard
        had he visually examined the floor before taking the
        step which led to his downfall. Rather, the issue is
        whether, taking into account all the circumstances
        existing at the time and place of the fall, the invitee



                                    6
 Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 7 of 15



      exercised the prudence the ordinarily careful person
      would use in a like situation.

Robinson, 493 S.E.2d at 414.

     Here, neither party disputes that Mrs. Morris was an invitee

on Defendants’ premises.    See, e.g., Dkt. No. 29 at 7 (Defendants’

discussing owner/operator duties to invitees without alleging that

Mrs. Morris was not an invitee).        Defendants do dispute, however,

that they had actual or constructive knowledge of the hazard.         See

id. at 15.    Defendants also contend that even if they did have

knowledge of the base plate’s being a hazard, Mrs. Morris had at

least equal knowledge of any such hazard and therefore cannot

recover.   Dkt. No. 44 at 4–7.    Specifically, Defendants argue that

summary judgment is appropriate here for two reasons: first,

because Mrs. Morris successfully traversed the base plate “just

seconds before falling on her way out of the corral”; and second,

because the base plate was “an open and obvious static condition”

of which Mrs. Morris was aware.          Dkt. No. 29 at 2.      Further,

because Mrs. Morris’s negligence claim fails as a matter of law,

Defendants assert, Mr. Morris’s derivative loss of consortium

claim also fails.    Id. at 17.

  A. Actual or Constructive Knowledge

     Neither party contends that Defendants had actual knowledge

of the base plate’s being hazardous or raised off the ground.         See

Dkt. No. 44 at 5 n.5 (Defendants’ pointing out that although




                                    7
 Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 8 of 15



Plaintiffs state Defendants had “actual, or at least, constructive

knowledge,” Plaintiffs do not discuss actual knowledge within

their response brief (citing Dkt. No. 38 at 13)).         The issue, then,

is whether Defendants had constructive knowledge of the hazard

such that they can be held liable for Plaintiffs’ injuries.

     An owner or occupier’s “[f]ailure to discover [a] defect

through the exercise of reasonable care in inspecting the premises

gives rise to constructive knowledge where the owner or occupier

had an opportunity to discover the dangerous condition and to

remedy it.”     Christensen v. Overseas Partners Cap., Inc., 549

S.E.2d 784, 786 (Ga. Ct. App. 2001) (quoting CFUS Props. v.

Thornton, 539 S.E.2d 571, 574 (Ga. Ct. App. 2000)).             “However,

there   must   be   some   evidence,   direct   or   circumstantial,   that

indicates that the condition was allowed to exist for a sufficient

time for an inspection to discover it and to remove the danger.”

CFUS Props., 539 S.E.2d at 574.            If “[a] jury could infer that

[the hazard], a static condition, had existed ‘for a sufficient

time for an inspection to discover it and to remove the danger,’”

then a question of fact remains as to the owner’s constructive

knowledge of the hazard.      Christensen, 549 S.E.2d at 786 (quoting

CFUS Props., 539 S.E.2d at 574).

     Defendants contend that a reasonable inspection would not

have revealed the hazardous condition of the elevated base plate,

and that, in fact, “Plaintiffs concede that the hazard was not


                                       8
    Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 9 of 15



readily discernable.”         Dkt. No. 44 at 4 (citing Dkt. No. 38 at 14,

18, 20). Defendants argue “the testimony establishes that policies

and procedures [for inspection of the cart corrals] were in place

and     inspections    were     performed,”   pointing    to    two   Walmart

employees’ testimony for support.          Id. at 6.     First, one Walmart

manager “testified that store managers drive around the building

and look at the parking lot every day to check for hazards . . .

and that she conducted such [an] inspection on the morning of Mrs.

Morris’s fall.”        Id. (citing Dkt. No. 26-6 at 26–28).           Second,

Walmart’s 30(b)(6) deponent 3 “confirmed the process of Walmart

managers inspecting the exterior of the store and parking lot each

day before their shift” and testified that “you’re looking at

everything in the parking lot to make sure everything is good,

yes, sir” when asked “whether these daily parking lot inspections

would cover inspecting the metal base plates of the cart corrals.”

Id. (quoting Dkt. No. 29-4 at 9–13).

        Plaintiffs, however, contend that “Defendants had at least

constructive knowledge of the elevated metal crossbar, or base

plate . . . that caused plaintiff Morris to trip and fall.”               Dkt.

No. 38 at 13.        Plaintiffs acknowledge that the Walmart managers

are required to look over the parking lots as they arrive for work

each day and that cart associates “travel in and out of each cart



3Federal Rule of Civil Procedure 30(b)(6) allows corporate parties to designate
persons to testify on their behalf.


                                       9
Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 10 of 15



corral five to ten times per day,” but they contend that none of

Defendants’ employees “performed reasonable inspections of the

cart corrals while touring and working in the parking lot.”           Id.

at 13–14.    In support of this contention, Plaintiffs point to

Walmart’s lack of specific “protocols, checklists[,] or training

information” for inspecting cart corrals.        Id. at 15.

     To   start,    the   Court   notes   Defendants’   argument   that   a

reasonable inspection would not have revealed this hazard is

logically inconsistent with their argument that Mrs. Morris had at

least equal knowledge because the base plate’s elevation was “open

and obvious.”      Compare Dkt. No. 44 at 4 (“Plaintiffs concede that

the hazard was not readily discernable.”) with Dkt. No. 29 at 11

(“Summary judgment is warranted due to Plaintiff’s equal knowledge

of an open, obvious, and static condition.”).       If the base plate’s

elevation was, in fact, open and obvious, then it seems Defendants

should have discovered the hazard upon a reasonable inspection.

Indeed, Defendants changed their argument at the hearing on the

subject motion and stated that they were not, in fact, arguing

that the hazard was open and obvious.

     Plaintiffs have pointed to evidence that creates a genuine

issue of fact as to Defendants’ constructive knowledge of the

hazard. Although Defendants continue to maintain that the managers

check the parking lot for hazards every day, and that one employee

did so that morning, Plaintiffs are correct in that the evidence


                                     10
Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 11 of 15



does not unequivocally show that any employees at the Douglas

Walmart     location   specifically    inspect   the   cart     corrals   for

defects.    See Dkt. No. 38 at 15; see also Osman v. Olde Plantation

Apartments on Montreal, LLC, 607 S.E.2d 236, 240 (Ga. Ct. App.

2004) (“[A]lthough the maintenance supervisor testified that he

did inspect the privacy fence and gate, the evidence is in conflict

as to what that inspection should have revealed.”).

     This case differs from those where Georgia courts have granted

summary judgment for defendant landowners on the basis of a lack

of actual or constructive knowledge, because, here, a jury issue

exists as to whether a reasonable inspection should have revealed

the hazard over which Mrs. Morris tripped.          Cf., e.g., Thomas v.

Deason, 658 S.E.2d 165 (Ga. Ct. App. 2008) (granting summary

judgment to defendant where the only evidence available was that

defendant     regularly   inspected    the   yard   and   the   hazard    was

“difficult to see”); Lindsey v. Ga. Bldg. Auth., 509 S.E.2d 749

(Ga. Ct. App. 1998) (granting summary judgment to defendant where

“[n]o such evidence is extant” as to whether the proprietor could

have easily discovered and corrected the alleged hazard); Padilla

v. Hinesville Hous. Auth., 509 S.E.2d 698, 700 (Ga. Ct. App. 1998)

(“Nothing in the record indicates that any inspection would have

discovered a problem with the metal edging on the stairs . . . .”).

In this case, Defendants’ knowledge of the alleged hazard is a

question for the jury and not for the Court.           See Barton v. City


                                      11
Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 12 of 15



of Rome, 610 S.E.2d 566, 570 (Ga. Ct. App. 2005) (“Except in

extraordinary cases where the facts are plain and indisputable,

the jury should decide all questions of negligence . . . .”).

  B. Open and Obvious

       “A static condition is one that does not change and is

dangerous only if someone fails to see it and walks into it.”

D’Elia v. Phillips Edison & Co., Ltd., 839 S.E.2d 721, 723 (Ga.

Ct. App. 2020) (quoting Jones Lang LaSalle Ops. v. Johnson, 829

S.E.2d 629, 631 (Ga. Ct. App. 2019)), reconsideration denied (Mar.

23, 2020).      “An uneven walkway is a static condition.”            Id. at

723–24 (citing Nemeth v. RREEF Am., 643 S.E.2d 283 (Ga. Ct. App.

2007)).    Where “nothing obstructs the invitee’s ability to see the

static condition, the proprietor may safely assume that the invitee

will see it and will realize any associated risks.”             Id. (citing

Rentz v. Prince of Albany, 797 S.E.2d 254 (Ga. Ct. App. 2017)).

       Here, Defendants argued in their briefs that “the base plate

was an open and obvious static condition” because “Mrs. Morris had

an unobstructed view of the metal base plate at the entrance of

the shopping cart corral and knew that it was present” but “failed

to notice its slight rise from the ground while exiting the

corral.”      Dkt. No. 29 at 8, 14.       Accordingly, Defendants contend

that   Mrs.    Morris   therefore   had   “equal   knowledge”   to   that   of

Defendants and “her fall could have been avoided had she exercised

due care while exiting the cart corral.”           Id. at 11.   However, at


                                     12
Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 13 of 15



the hearing on the subject Motion, Defendants’ counsel retracted

this argument and stated she was not arguing that the hazard was

open and obvious.

     Plaintiffs have consistently argued that Mrs. Morris “did not

see the crossbar as she approached the cart corral because she had

the cart in front of her,” that “the elevated crossbar was the

same color as the pavement making it hard to see,” and that “the

metal crossbar was in a shadow making it even harder to see.”          Dkt.

No. 38 at 18. Plaintiffs maintain that the hazard “was camouflaged

from [Mrs. Morris]’s vantage point.”       Id.

     It should be noted that Defendants describe the base plate’s

height from the ground as “a negligible 0.95 centimeters (or 3/8

of an inch)” when disputing their constructive knowledge of the

hazard, dkt. no. 44 at 7, but also describe it as an “open and

obvious   static    condition”   when    characterizing   Mrs.   Morris’s

knowledge of the hazard, dkt. no. 29 at 2.          That both Defendants

and Plaintiffs contend “the hazard was not readily discernible”

suffices itself to preclude summary judgment on the basis that it

was “open and obvious”.    See Dkt. No. 44 at 4; Dkt. No. 38 at 18;

see also Simon v. Murphy, 829 S.E.2d 380, 384 (Ga. Ct. App. 2019)

(concluding that “reasonable minds can differ on whether the

damaged section of the grey steel crossbar in this case, elevated

slightly more than an inch above grey asphalt, was open and

obvious”), cert.     denied (Jan.   13,    2020).     Because    a    prior


                                    13
Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 14 of 15



successful traversal of the hazard precludes recovery only where

a hazard is “readily discernible,” and there is an issue of fact

as to the hazard’s discernibility, this issue of fact precludes

granting Defendants’ motion on the basis of prior traversal as

well.   See Strauss v. City of Lilburn, 765 S.E.2d 49, 52 (Ga. Ct.

App. 2014) (“[T]he rule imputing knowledge of a danger to a person

who has successfully negotiated an alleged dangerous condition

before applies only to cases involving a static condition that

is readily discernible to a person exercising reasonable care for

his own safety.” (quoting Perkins v. Val D’Aosta Co., 699 S.E.2d

380, 383 (Ga. Ct. App. 2010))).

  C. Loss of Consortium

     Because      there   is    an    issue     of   fact   as    to   Mrs.   Morris’s

negligence claim, and Defendants’ only argument as to Mr. Morris’s

loss of consortium claim is dependent upon their motion’s being

granted as to Mrs. Morris’s negligence claim, Defendants’ motion

must also be denied as to Mr. Morris’s loss of consortium claim.

                                     IV.   CONCLUSION

     For    the    reasons       above,       Defendants’        Motion   for    Summary

Judgment,   dkt.     no.       29,    is    DENIED.         The    parties’     proposed

consolidated pretrial order is due within twenty-one (21) days of

the date of this Order.




                                           14
Case 5:20-cv-00032-LGW-BWC Document 49 Filed 08/05/21 Page 15 of 15



     SO ORDERED, this 5th day of August, 2021.




                                                       ____      ___
                                        HON. LISA GODBEY WOOD, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




                                   15
